Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 21-36 have been considered and are pending examination. Claim(s) 21,  24, 28, 30, 31, 35 have been amended. Claim(s) 1-20 have been cancelled. 


Response to Amendment
This Office Action has been issued in response to amendment filed on 03/10/2022.
 

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Examiner withdraws the objections to claim(s)  21, 28 in favor of the claim amendments.

Examiner withdraws the obviousness-type double patenting rejection in view of the approved Terminal Disclaimer filed on 03/10/2022.

	Applicant argues in essence on page(s) 8, 9 taking regarding Claim # 35 that independent claim 35 is currently amended to recite, in part, "the one of the  plurality of performance analyses comprising a decision resulting from performance metrics associated with a first process of retrieving data blocks and a second process of
retrieving hash values for performing the deduplication process." Mallaiah … does not teach to decide between (or among) multiple competing processes within the
selected in-line or post-processing deduplication process. More specifically, Mallaiah
does not teach that, once a decision is made to perform in-line deduplication, or to
perform post-processing deduplication, there should be a further decision between a first process of retrieving data blocks and a second process of retrieving hash values, for performing the selected in-line or post-processing deduplication process. Mallaiah thus does not teach the above claim 21 limitations and Ruef does not cure the deficiencies of Ruef. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner respectfully points out that amended Claim 35 language does not recite “decide between (or among) multiple competing processes within the selected in-line or post-processing deduplication process” or “a further decision between a first process of retrieving data blocks and a second process of retrieving hash values, for performing the selected in-line or post-processing deduplication process … once a decision is made to perform in-line deduplication”. The amended claim recites “the one of the  plurality of performance analyses comprising a decision resulting from performance metrics associated with a first process of retrieving data blocks and a second process of retrieving hash values for performing the deduplication process”. Examiner would suggests Applicant to further amend the claims to clarify the claims along what has been argued by Applicant and not currently reflected in the claim language but, what has been argued by Applicant does not appear to be supported by the specification. 
As explained in the rejection below, Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses that when performance metrics associated with r/w response times indicate a deduplication benefit (by satisfying a threshold) in performing in-line deduplication then in-line deduplication is selected to process incoming data. Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064], claim 25 discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold. Further, Mallaiah in [0009], [0026], [0035], [0036], [0044], [0045], [0047], [0048], [0053] and [0064] teaches performing selective deduplication based on determining a probability of deduplication benefit in performing a type of deduplication versus another (i.e. inline versus post-processing deduplication). Further, deduplication benefit probability thresholds, based on performance metrics such as write response time or throughput (comparable to processing time), are used to decide on which incoming data one of the two deduplication processes will be performed as well as decide to perform a deduplication process that will most likely provide a benefit (i.e. a better write response time or throughput). Additionally, selective post-processing may be performed in addition to selective inline deduplication where each may use a different deduplication probability threshold. Mallaiah in [0027] teaches about performing a first deduplication process. Mallaiah in [0044], [0053] explicitly teaches that a second deduplication process (i.e. in-line deduplication) is comprised of generating fingerprints of newly received blocks and searching/ comparing to fingerprints of blocks stored in storage array in order to determine a match/deduplication.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaiah (U.S. Publication Number 2014/0114932) in view of Ruef (U.S. Patent Number 9,846,718) 

Regarding claim 35, Mallaiah teaches “35. A method, comprising: selecting one of an operation of performing a hash value comparison of data of a storage resource” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “based on one of a plurality of performance analyses;” Mallaiah  [0009], [0024], [0027], [0045], [0053], [0064], claims 2, 3, 11 discloses selectively performing inline or post-processing deduplication based on a plurality of  performance metrics  “the one of the plurality of performance analyses comprising a decision” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses that when performance metrics associated with r/w response times indicate a deduplication benefit (by satisfying a threshold) in performing in-line deduplication then in-line deduplication is selected to process incoming data. Further, Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064], claim 25 discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold “resulting from performance metrics associated with a first process of retrieving data blocks and a second process of retrieving hash values for performing the deduplication process;” Mallaiah in [0009], [0026], [0035], [0036], [0044], [0045], [0047], [0048], [0053] and [0064] teaches performing selective deduplication based on determining a probability of deduplication benefit in performing a type of deduplication versus another (i.e. inline versus post-processing deduplication). Further, deduplication benefit probability thresholds, based on performance metrics such as write response time or throughput (comparable to processing time), are used to decide on which incoming data one of the two deduplication processes will be performed as well as decide to perform a deduplication process that will most likely provide a benefit (i.e. a better write response time or throughput). Additionally, selective post-processing may be performed in addition to selective inline deduplication where each may use a different deduplication probability threshold. Mallaiah in [0027] teaches about performing a first deduplication process. Mallaiah in [0044], [0053] explicitly teaches that a second deduplication process (i.e. in-line deduplication) is comprised of generating fingerprints of newly received blocks and searching/ comparing to fingerprints of blocks stored in storage array in order to determine a match/deduplication “and performing, by a processing device, the  deduplication process with the selected operation.” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria  
Mallaiah  Does not explicitly teach “or performing a data comparison of the data of the storage resource”
However, Ruef teaches “or performing a data comparison of the data of the storage resource” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses deduplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity when associated blocks digest match is previously determined 
Mallaiah and Ruef are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Ruef, that using weak digests for deduplication improves performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks (Ruef col 4 ln 23-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ruef’s use of weak digests for deduplication  in the system of Mallaiah to improve performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks

Regarding claim 36, the combination of Mallaiah and Ruef teaches “36. The method of claim 35, wherein the plurality of performance analyses is based on a first cost of performing a hash value table lookup” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “versus a second cost” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria “of performing a read of the data from the storage resource.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39 discloses a depuplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 35 is equally applicable to claim 36.
Allowable Subject Matter

Claim(s) 21-34 are allowable.
After careful consideration, examination and search of the claimed invention, and taking claim 21 as exemplary, prior art was not found to teach the amended limitation to the independent claims " determine a first performance metric associated with a processing time of retrieving a second stored data block that is within a specified range of a duplicate of a first data block and a second performance metric associated with a processing time of retrieving a hash value corresponding to the second stored data block; decide, based on the first performance metric and the second performance metric, between a first process of retrieving data blocks and a second process of retrieving hash values, for performing a deduplication process, and retrieve the second stored data block within a specified range of the duplicate of the first data block 
in response to the second performance metric exceeding the first performance metric, to perform the deduplication process with the first process of retrieving the data blocks.”








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                             	05/15/2022

/MASUD K KHAN/           Primary Examiner, Art Unit 2132